1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     HAROLD CORDOVA,                                  Case No. 3:19-cv-00388-MMD-CLB

7                                  Petitioner,                       ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                               Respondents.
10

11         Petitioner has filed an unopposed motion for extension of time (first request)

12   (“Motion”) (ECF No. 11). Good cause appearing, it is ordered that the Motion is granted.

13   Petitioner will have up to and including February 13, 2020, to file an amended petition.

14         DATED THIS 15th day of November 2019.

15

16
                                                 MIRANDA M. DU
17                                               CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28
